Title: To John Adams from Jonathan Williams, 9 March 1801
From: Williams, Jonathan
To: Adams, John



Sir
Philadelphia March 9. 1801

It was with great regret that I found myself dissappointed in my attempt to pay my gratefull respects to you this morning.—Conceiving that the bad weather, and worse Roads, would have rendered your arrival before to day impossible, I remained in the Country in full confidence of meeting you either to day or tomorrow.
I beg you to be assured, Sir, that in your Retirement from public Life, my best wishes for your health and happiness will always attend you, and that in the exercise of my new profession, I shall never ungratefully forget the beneficent hand that Signed my Commission. Nothing could give me greater Pleasure than, by rendering you or your Friends any acceptable service, to testify the high sense I entertain of your Virtues, and the obligations I owe to your Friendship.
Mrs Williams joins me in most respectfull Compliments to Mrs Adams, /  and I remain as ever /  with the highest degree of /  Esteem & veneration  /  Sir /  Your obliged and /  obed servant

Jon Williams